ON PETITION FOR REHEARING
PRATHER, Justice, for the Court:
Upon the petition for rehearing, or in the alternative, petition for writ of supersedeas filed by the Mississippi Republican Party State Executive Committee, containing its offer and tender to post a sufficient surety bond in the premises, this Court grants the petition for rehearing upon condition of the posting and approval of a bond.
The granting of this petition for rehearing on this date vacates, the en banc per curiam order of this Court of May 16, 1984, which prior order granted a writ of super-sedeas to the Honorable James L. Roberts, the Commissioner of Public Safety of the State of Mississippi, and reinstates the order of the Chancery Court of the First Judicial District of Hinds County, Mississippi of April 3, 1984; providing, however, the Mississippi Republican Party State Executive Committee shall post a bond in the amount of $85,000.00 payable to the State *1310of Mississippi and approved by the Clerk of the Chancery Court of the First Judicial District of Hinds County conditioned upon the performance of all orders of the lower court. However, no records shall be furnished which are classified as confidential by law under Mississippi Code Annotated section 45-1-21 (1972).
WALKER, P.J., and BOWLING, DAN M. LEE, ROBERTSON and SULLIVAN, JJ., concur.
ROY NOBLE LEE, P.J., and HAWKINS, J., dissent.
PATTERSON, C.J., not participating.